DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15, and 21-28 of copending Application No. 16/824,458 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braden-Harder et al. (US 5,933,822).
Regarding Claim 1, Braden-Harder et al discloses a computer-implemented method comprising: receiving information identifying a plurality of data sources (As shown in FIG. 3, incoming information can arise from two illustrative external sources: network supplied information, e.g., from the Internet and/or other networked facility such as an intra-net (all generally shown as network 210 in FIG. 2), through network connection 205 to communications interface 350 (shown in FIG. 3), or from a dedicated input source via path(s) 310 to input interfaces 330. Dedicated input can originate from a wide variety of sources, e.g., an external dataset whether local or remote or other input source.) (col. 10, lines 13-32); for each of the plurality of data sources, retrieving metadata describing the data stored in the data source (The server typically contains computer 222 which hosts Internet search engine 225, typified by, e.g., the ALTA VISTA search engine (ALTA VISTA is a registered trademark of Digital Equipment Corporation of Maynard, Mass.) and is connected to mass data store 227, typically a dataset of document records indexed by the search engine and accessible through the World Wide Web on the Internet. Each such record typically contains: (a) a web address (commonly referred to as a uniform resource locator--URL) at which a corresponding document can be accessed by a web browser, (b) predefined content words which appear in that document, along with, in certain engines, a relative address of each such word relative to other content words in that document; (c) a short summary, often just a few lines, of the document or a first few lines of the document; and possibly (d) a description of the document as provided in its hypertext markup language (HTML) 
Regarding Claim 8, Braden-Harder et al discloses the computer-implemented method, wherein the score for the data asset is based on a measure of data quality of data stored in the data asset (Through block 660, all remaining documents are assigned a score, based on the relation type(s) of matching triples and their weights, that exist for each of those documents. In particular, each different type of relation that can arise in a logical form triple is assigned a corresponding weight, such as those shown in table 800 in FIG. 8A) (col. 16, lines 19-46).
Claims 13 and 20 are rejected for the same reason as claim 1.
Claims 18 is rejected for the same reason as claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braden-Harder et al in view of White et al. (US 2019/0138660).
Regarding Claim 2, Braden-Harder et al fails to teach the computer-implemented method, wherein each data asset is associated with a set of stored questions previously received, wherein the score for the data asset is determined based on a weighted aggregate of the stored questions for the data asset, wherein each stored question is weighted based on a number of times the stored question was invoked.
White et al teaches the computer-implemented method, wherein each data asset is associated with a set of stored questions previously received, wherein the score for the data asset is determined based on a weighted aggregate of the stored questions for the data asset, wherein each stored question is weighted based on a number of times the stored question was invoked (The answer engine may use NLP features 432 to extract keywords, topics, or metadata from both the user submitted question and the candidate documents. The ranking model 412 may compare the results of the NLP features 432 to determine a similarity score between the question and each candidate document. These similarity scores may be used for ranking the documents) (page 6, paragraph [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Braden-Harder with the teachings of White improve the management of the data by using previously used/stored data for content retrieval.
Regarding Claim 5, Braden-Harder et al fails to teach the computer-implemented method, wherein each the phrase is associated with an entity and the score for the data 
White et al teaches the computer-implemented method, wherein each the phrase is associated with an entity and the score for the data asset is based on a number of field names of the entity that match fields of the data asset (These NLP features 432 may include, but are not limited to, entities, noun phrases, top unigrams, bigrams, n-grams, topics, semantic word vector representations, word inventing, word-to-vector processes, or latent Dirichlet allocation (LDA)) (page 6, paragraph [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Braden-Harder with the teachings of White improve the management of the data by using previously used/stored data for content retrieval.
Regarding Claim 6, Braden-Harder et al fails to teach the computer-implemented method, wherein the score for the data asset is based on matching of data types of fields of the data asset and corresponding data types of fields of the entity.
White et al teaches the computer-implemented method, wherein the score for the data asset is based on matching of data types of fields of the data asset and corresponding data types of fields of the entity (The answer engine may use NLP features 432 to extract keywords, topics, or metadata from both the user submitted question and the candidate documents. The ranking model 412 may compare the results of the NLP features 432 to determine a similarity score between the question and each candidate document. These similarity scores may be used for ranking the documents) (page 6, paragraph [0051]).

Claim 14 is rejected for the same reason as claim 2.
Claim 16 is rejected for the same reason as claim 5.  
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braden-Harder et al in view of Zhang (US 9,367,608).
Regarding Claim 7, Braden-Harder et al fails to teach the computer-implemented method, wherein the score for the data asset is based on an amount of data stored in the data asset.
Zhang teaches the computer-implemented method, wherein the score for the data asset is based on an amount of data stored in the data asset (The presently disclosed system and methods can quantitatively measure the amount of information contained in each document in the document collection, and rank the documents by the amount of information they contain about the queried object, thus providing information to the users in a more accurate and effective way) (col. 11, lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Braden-Harder with the teachings of Zhang for effective and accurate retrieval of content data.
Claim 17 is rejected for the same reason as claim 7.
Claims 9-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braden-Harder et al in view of Yeager (US 2004/0083205).
Regarding Claim 9, Braden-Harder et al fails to teach the computer-implemented method, wherein the measure of data quality of data stored in the data asset is based on a frequency of occurrence of nulls in fields of the data asset.
Yaeger teaches the computer-implemented method, wherein the measure of data quality of data stored in the data asset is based on a frequency of occurrence of nulls in fields of the data asset (Content, that is viewed most frequently preferably receives increased weighting to increase the search relevancy of that particular piece of content for future searches. Content that is viewed infrequently is preferably subject to decay and targeted for obsolescence when a threshold is met. Thus, a future search has a more accurate return of useful element results. Whereas frequency of customer views may be an indicator of content usefulness, the present systems and methods employ a usefulness feature for self-learning and ranking of a piece of content) (page 2, paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Braden-Harder with the teachings of Yaeger for effective and accurate retrieval of content data.
Regarding Claim 10, Braden-Harder et al fails to teach the computer-implemented method, wherein the measure of data quality of data stored in the data asset is inversely related to the frequency of occurrence of nulls in fields of the data asset.
Yaeger teaches the computer-implemented method, wherein the measure of data quality of data stored in the data asset is inversely related to the frequency of occurrence of nulls in fields of the data asset (Content, that is viewed most frequently 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Braden-Harder with the teachings of Yaeger for effective and accurate retrieval of content data.
Regarding Claim 11, Braden-Harder et al fails to teach the computer-implemented method, wherein the measure of data quality of data stored in the data asset is based on a frequency of occurrence of fields that fail to conform to a predetermined format.
Yaeger teaches the computer-implemented method, wherein the measure of data quality of data stored in the data asset is based on a frequency of occurrence of fields that fail to conform to a predetermined format (Content, that is viewed most frequently preferably receives increased weighting to increase the search relevancy of that particular piece of content for future searches. Content that is viewed infrequently is preferably subject to decay and targeted for obsolescence when a threshold is met. Thus, a future search has a more accurate return of useful element results. Whereas frequency of customer views may be an indicator of content usefulness, the present 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Braden-Harder with the teachings of Yaeger for effective and accurate retrieval of content data.
Regarding Claim 12, Braden-Harder et al fails to teach the computer-implemented method, wherein the measure of data quality of data stored in the data asset is inversely related to the frequency of occurrence of fields that fail to conform to a predetermined format.
Yaeger teaches the computer-implemented method, wherein the measure of data quality of data stored in the data asset is inversely related to the frequency of occurrence of fields that fail to conform to a predetermined format (Content, that is viewed most frequently preferably receives increased weighting to increase the search relevancy of that particular piece of content for future searches. Content that is viewed infrequently is preferably subject to decay and targeted for obsolescence when a threshold is met. Thus, a future search has a more accurate return of useful element results. Whereas frequency of customer views may be an indicator of content usefulness, the present systems and methods employ a usefulness feature for self-learning and ranking of a piece of content) (page 2, paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Braden-Harder with the teachings of Yaeger for effective and accurate retrieval of content data.
Claim 19 Is rejected for the same reason as claim 11.
Allowable Subject Matter
Claims 3, 4, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “wherein each data asset is associated with a set of stored questions previously received, wherein the score for the data asset is determined based on a weighted aggregate of the stored questions for the data asset, wherein each stored question is weighted based on a number of times the stored question was invoked” as recited in claims 3 and 15.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/17/2020, 03/24/2021, 04/27/2021, and 12/22/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2019/0392066) discloses retrieving query results for natural language procedural queries.
Chakraborty et al. (US 10,572,598) discloses ranking and summarizing natural language passages.
Chakraborty et al. (US 10,255,273) discloses ranking and summarizing natural language passages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672